Exhibit 10.02


exhibit1002arunmurthy_image1.gif [exhibit1002arunmurthy_image1.gif]
395 Page Mill Road, Building 3 | Palo Alto, CA 94304


Amendment
to
Employment Offer Letter


July 31, 2019


Arun C. Murthy
517A Porpoise Bay Terrace
Sunnyvale CA 94089
                
Dear Arun:


You previously entered into an employment offer letter with Cloudera (the
“Company”), dated on or about December 31, 2018 (the “Offer Letter”). This
letter amends the Offer Letter (the “Amendment”), effective as of the date that
this Amendment is signed by both you and the Company.
You and the Company agree that the final sentence of the second paragraph
Section 3(c) of the Offer Letter is deleted and replaced in its entirety with
the following:


“The remaining 20% of the Retention RSUs will vest 50% on December 15, 2019 and
50% on December 15, 2020 subject to your continued employment through such
dates.”
Any capitalized terms used herein but not defined herein shall have the meanings
ascribed to them in the Offer Letter. Except as specifically set forth above,
all terms and conditions of the Offer Letter shall remain in full force and
effect. In the event of any inconsistency or conflict between the provisions of
the Offer Letter and this Amendment, the provisions of this Amendment shall
govern.




AGREED AND ACCEPTED        CLOUDERA, INC.


/s/ Arun C. Murthy                    /s/ David Middler        
Arun C. Murthy        David Middler
General Counsel


        